Exhibit 10.4

 

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Sixth Amendment to Employment Agreement is made and entered into as of
March 15, 2004, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Brud Drachman (“Executive”).

 

Recitals

 

A) On January 11, 2000 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B) On January 24, 2001, a First Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

C) On June 1, 2001, a Second Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

D) Pursuant to a Memorandum dated October 16, 2001, Executive’s Annual Base
Salary was increased to $157,000, effective as of September 1, 2001.

 

E) On January 16, 2002, a Third Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

F) On November 19, 2002 a Fourth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

G) On January 22, 2003, a Fifth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

H) Employer and Executive now desire to further amend the Employment Agreement,
as set forth hereinbelow:

 

Agreement

 

1. Section 3.1 of the Agreement which provides:

 

3.1 Term. The term of Executive’s employment hereunder shall commence on March
31, 2000 and shall continue until March 31, 2004 unless sooner terminated or
extended as hereinafter provided.

 



--------------------------------------------------------------------------------

is hereby amended, effective March 15, 2004, to provide as follows:

 

3.1 Term. The term of Executive’s employment hereunder shall commence on March
31, 2000 and shall continue until March 31, 2005 unless sooner terminated or
extended as hereinafter provided.

 

2. All other terms of the Employment Agreement shall remain unaltered and fully
effective.

 

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

     

EMPLOYER

       

PRICESMART, INC.

Brud Drachman

     

By:

 

/s/ ROBERT E. PRICE

/s/ BRUD DRACHMAN

     

Name: Robert E. Price

           

Its: President

 